        Case 1:18-cv-02185-LJL-DCF Document 208 Filed 11/26/19 Page 1 of 3


Erin N. Teske
Direct Dial: 646.218.7517
eteske@hodgsonruss.com



                                                                        November 26, 2019


VIA ECF

Hon. Debra C. Freeman
United State District Court
Southern District of New York
500 Pearl Street, Courtroom 17A
New York, New York 10007-1312

                   Re:      Eastern Profit Corporation Limited v. Strategic Vision US, LLC, et al.,
                            Case No. 18-CV-2185-JGK

Dear Judge Freeman:

               We represent non-parties Guo Wengui (“Mr. Guo”), Yvette Wang (“Ms. Wang”),
Golden Spring (New York) (“GSNY”) and Karin Maistrello (“Ms. Maistrello”) in connection with
the above-entitled action. On their behalf, we submit this letter in connection with the proposed
summary judgment motion (“Motion”) of Eastern Profit Corp. Ltd. (“Eastern”). In light of
Eastern’s proposed Motion and the pending disputes over Strategic’s invasive and harassing
discovery from non-parties, 1 we respectfully request that non-party discovery be stayed pending
the determination of the Motion. This letter is also submitted in opposition to the motion to
compel further discovery from ACA on the basis that a subpoena directed to ACA was properly
served on Ms. Maistrello

                On or about November 21, 2019, Eastern filed a letter (“Letter”) to Judge Koeltl
(see Dkt. 199) requesting a pre-motion conference concerning its proposed Motion for summary
judgment on Strategic Vision US LLC’s (“Strategic”) fraudulent inducement claim on the basis
that Strategic cannot demonstrate, as a matter of law, that it reasonably relied on any alleged
representation of Mr. Guo that he is a Chinese dissident. If Eastern’s Motion is granted, and it has
cited extensive case law and testimony in support thereof, the issue Strategic has contrived as to
whether Mr. Guo is a dissident is not relevant, and there is no basis to permit Strategic to continue
to seek harassing and invasive discovery from non-parties.

                Eastern argues that reasonable reliance is an essential element of a fraudulent
inducement claim, and that Strategic’s admissions make clear that it is unable, as a matter of law,
to establish reasonable reliance. See Letter (Dkt. 199), p. 2. Specifically, Eastern argues, reliance
is not reasonable as a matter of law where a plaintiff failed to use means available to it to verify
alleged extra-contractual representations. See id. To that end, Strategic apparently admits, inter
alia, that:
1
         The breadth of Strategic’s non-party discovery requests now encompasses people so far removed from this
         breach-of-contract case as, inter alia, Steve Bannon, Bill Gertz (journalist), and Sasha Gong (journalist).
      Case 1:18-cv-02185-LJL-DCF Document 208 Filed 11/26/19 Page 2 of 3

Hon. Debra C. Freeman
November 26, 2019
Page 2


               1. Strategic Vision did not negotiate into the Contract any written representations
                  regarding the purpose for which the investigatory research would be used other
                  than that it would be used ‘for the purpose of detecting, stopping, and
                  preventing crime or other harm to innocent people.’

               2. Instead of negotiating what Strategic Vision now claims to be a material
                  representation into the Contract, Strategic Vision relied solely upon the
                  representations of two individuals who are not even associated with Eastern,
                  including a reporter by the name of Bill Gertz, in deciding to enter into the
                  Contract;

               3. Strategic Vision did not know for what purpose Eastern was proposing to use
                  the investigatory research that Strategic Vision was seeking to provide to
                  Eastern and thought that Eastern might ‘run it both ways’ (that is, both for and
                  against the CCP);

               4. In fact, despite touting itself as an investigatory firm with the ability to gain in
                  depth and detailed information on research targets, Strategic Vision did not
                  conduct any pre-contract due diligence or investigation, let alone a prudent
                  investigation, regarding the background of Eastern or Guo, including into
                  whether Guo was actually a dissident;

               5. Instead, Strategic Vision waited until months after the Contract was signed to
                  even begin to investigate the background of Guo; and

               6. The evidence that Strategic Vision now seeks to introduce out of context to
                  attempt to support its manufactured allegation that Guo is actually a supporter
                  of the CCP comes from publicly available sources, such as news articles,
                  affidavits filed in lawsuits, and YouTube videos that Strategic Vision could
                  have easily accessed before entering into the Contract.

See Letter (Dkt. 199), pp. 2-3.

              In response to the Letter, Judge Koeltl directed the parties to appear for a pre-
motion conference on December 3, 2019. See Dkt. 202.

               Judge Koeltl’s decision on Eastern’s Motion may render moot the extensive and
invasive discovery which Strategic is seeking from non-parties including, but not limited to
subpoenas to Google, LLC, Twitter, Inc., LinkedIn Corporation, Verizon, LLC, T-Mobile USA,
Inc., AT&T Corp., and YouTube concerning information of non-parties and a continued
deposition of Mr. Guo concerning purported communications with members of the Chinese
Communist Party (which Mr. Guo has already denied). 2 Strategic’s discovery requests of non-

2
       In any event, Mr. Guo is not available on December 4, 2019. If the Court denies our request to stay non-
       party discovery, we will provide to Strategic alternate days on which Mr. Guo is available.
      Case 1:18-cv-02185-LJL-DCF Document 208 Filed 11/26/19 Page 3 of 3

Hon. Debra C. Freeman
November 26, 2019
Page 3


parties have been and continue to be invasive, harassing, and oppressive. We respectfully request
that this discovery of non-parties be stayed until Judge Koeltl has determined the Motion and thus,
whether such non-party discovery is relevant.

                  We further write in opposition to Strategic’s request to compel further discovery
from ACA. Strategic rehashes arguments it has already made to this Court and which this Court
has already rejected. Worse, these arguments mischaracterize testimony and facts. Specifically,
as its arguments concern our clients, Strategic suggests that Maistrello or, maybe worse, her
counsel engaged in nefarious behavior in connection with her production of emails and that Mr.
Guo maintained that the Mainland and CCP could not have frozen assets in Hong Kong in 2017 or
2018. Neither accusation could be further from the truth, and Strategic’s accusations are reckless,
if not ill intentioned.

                With respect to Ms. Maistrello’s emails, this issue has already been briefed in
letters to the Court and the Court has already directed Strategic to heed Ms. Maistrello’s response
that she has produced all requested emails in her possession, custody, and control. See Dkt. 184
(“Defendant’s request to compel non-party Karin Maistrello (‘Maistrello’) to produce certain
emails (and for sanctions for her failure to produce those emails pursuant to a prior Order of this
Court) is denied, based on the representation of Maistrello’s counsel that Maistrello has produced
all of the requested emails that she has been able to locate.”). Further, in response to Strategic’s
request for additional discovery from Maistrello based on Strategic’s argument that “[p]erhaps her
resignation was never accepted, which would explain why ACA’s official records in Hong Kong
still show Maistrello as a director” (see Dkt. 177, p. 6), the Court held that “[t]o the extent
Defendant has since sought further relief with respect to Maistrello, including an order requiring
her to return for a continued deposition (see Dkt. 177), such relief as also denied as
disproportionate to the needs of the case.” See Dkt. 184.

               With respect to Mr. Guo, Strategic bases its request to compel discovery from
ACA, at least in part, on the fact that Mr. Guo previously maintained that the Mainland and CCP
could not have frozen assets in Hong Kong in 2017 or 2018. See Dkt. 177, p. 2. This is
categorically untrue. In fact, this issue arose because Strategic – not Mr. Guo – made affirmative
representations to the Court that if Mr. Guo is a Chinese dissident he would not be able to move
money out of China. See Dkt. 145, Transcript of Proceedings held on August 21, 2019, pp. 47-49.
In any event, as recently as October 28, 2019, the Court held that “Defendant and the Nonparties
have separately briefed this issue at this Court’s invitation, and, having reviewed that briefing, the
Court is unconvinced that the ability or inability of Guo to move money in and out of Hong Kong,
using ACA or other means, is relevant to any of Defendant’s asserted defenses or counterclaims.”
Nevertheless, Strategic continues to badger non-parties for vexatious discovery.

               If the Court wishes, we are available for a conference to discuss further.

                                                              Respectfully submitted,

                                                              /s/ Erin N. Teske

                                                              Erin N. Teske
